FILED

                                                                                  May 9, 2018

                                     2018 IL App (4th) 150883                    Carla Bender

                                                                             4th District Appellate

                                          NO. 4-15-0883                            Court, IL


                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                       FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the

            Plaintiff-Appellee,                              )      Circuit Court of

            v.                                               )      Macon County

 TERRANCE T. NORWOOD,                                        )      No. 14CF1454

            Defendant-Appellant.	                            )
                                                             )      Honorable

                                                             )      Thomas E. Griffith Jr., 

                                                             )      Judge Presiding.



                 JUSTICE TURNER delivered the judgment of the court, with opinion. 

                 Justices Knecht and DeArmond concurred in the judgment and opinion.


                                             OPINION

¶1               On August 20, 2015, after a bench trial, the trial court found defendant guilty of

two counts of armed violence. In October 2015, the court sentenced defendant to concurrent 16­

year prison sentences. Defendant appeals, arguing the court erred in finding him guilty of armed

violence because the State did not establish beyond a reasonable doubt the rifle found in his

bedroom was immediately accessible to him when the police entered his bedroom. He also

argues the circuit clerk erred in imposing fines on him. We affirm defendant’s armed violence

convictions but remand this case for the trial court to vacate the fines improperly imposed by the

circuit clerk.

¶2                                     I. BACKGROUND

¶3               On November 21, 2014, the State charged defendant by information with two

counts of armed violence (720 ILCS 5/33A-2(a), 33A-3(a) (West 2014)). Count I alleged
defendant unlawfully possessed with the intent to deliver 1 gram or more but less than 15 grams

of a substance containing cocaine while armed with a rifle, a Category I weapon. Count II

alleged defendant was armed with the same rifle while unlawfully possessing with the intent to

deliver more than 30 grams but less than 500 grams of a substance containing cannabis. Count II

was later amended to delete the intent to deliver language. The State also charged defendant with

unlawful possession of a controlled substance (more than 1 gram but less than 15 grams of a

substance containing cocaine) while within 1000 feet of church property with intent to deliver

with a prior unlawful possession of controlled substance with intent to deliver conviction (720

ILCS 570/407(b)(1) (West 2014)) (count III) and unlawful possession of cannabis (more than 30

grams but not more than 500 grams) with a prior unlawful possession of controlled substance

with intent to deliver conviction (720 ILCS 550/4(d) (West 2014)) (count IV). Before his bench

trial in July 2015, as part of a partial guilty plea with regard to count III and a full guilty plea

with regard to count IV, defendant admitted he unlawfully possessed 1 gram or more but less

than 15 grams of a substance containing cocaine with the intent to deliver and unlawfully

possessed more than 30 grams but not more than 500 grams of a substance containing cannabis.

As a result, with regard to the armed violence convictions, the only real issue was whether the

State established beyond a reasonable doubt defendant was armed or had immediate access to the

rifle found in his bedroom.

¶4             Detective Adam Walter of the Macon County Sheriff’s Department, who was also

the team leader for the county’s special response team (SRT), testified he assisted Detective

Brian Hickey in executing a search warrant at 1644 East Hickory Street in Decatur on November

18, 2014. After entering the residence, Walter immediately went through the house to the

southwest bedroom, which the police had determined was defendant’s bedroom. Walter



                                               -2­
estimated it took 10 seconds for him to reach the bedroom door, which was closed. When he

opened the bedroom door, defendant was standing naked with his hands up in the air at the foot

of the bed near the door. Walter ordered defendant to get on the ground. Defendant laid on the

bed. Because defendant was very cooperative, Walter retrieved some pants, which defendant put

on. Walter secured defendant with handcuffs in front of his waist. Walter did not see a gun in the

bedroom or in defendant’s possession.

¶5             Sergeant Toby Williams of the Decatur Police Department testified he also

assisted in executing the search warrant. He found a loaded assault rifle in the far left corner of

defendant’s bedroom behind a storage container at the furthest point from the bedroom door.

¶6             Detective Brian Hickey of the Macon County Sheriff’s Department testified he

entered the residence at 6:55 a.m. after it was secure. He did not see where the gun or defendant

was located in the bedroom when Walter opened the bedroom door. Hickey testified Walter

advised him defendant was within three feet of the rifle when he placed him under arrest.

Defendant advised Hickey the rifle was for home and self-protection.

¶7             Tykisha Lofton testified that she and defendant, her fiancé, lived together and

slept in the southwest bedroom where the police found defendant. When the search occurred,

their bed was in the middle of the bedroom, pushed up against the window. They slept with their

heads toward the door. She did not know the rifle was in the corner of the room because a stuffed

heart toy on top of the plastic case blocked her view. The rifle was 10 feet from the end of the

bed. Lofton testified that defendant slept on the side opposite the rifle. However, she told the

police defendant slept on the side of the bed nearest the rifle.

¶8             Defendant recalled Detective Walter as a witness. He testified he never told

Detective Hickey that defendant was three feet from the far corner of the room where the gun



                                                 -3­
was later found when Walter entered the bedroom. According to Walter, defendant was toward

the middle of the end of the bed near the door. However, Walter was not asked whether

defendant was within three feet of the rifle when defendant laid on the bed instead of the floor.

¶9             The trial court found defendant guilty of both counts of armed violence (counts I

and II). In ruling on the armed violence counts, the court stated:

               “The standard is immediately accessible. Here are the factors this Court deemed

               to be significant[.] First of all, it was a very large gun in the corner of the

               bedroom. The butt of the gun was sticking up just above what looks to be like a

               type of desk or stool. It is not a situation where it is a small gun buried under a

               stack of clothes or a situation where the defendant would have to dig through

               items to have access to the gun.

                       This Court also believes that at the time of entry, and the phrase in

               Cervantes is, [‘]when the police enter,[’] and this is per Ms. Lofton’s testimony,

               that the defendant had been asleep. She told the police that he slept on that side of

               the bed. He told the police, or the defendant told the police, it was his gun, and he

               used it for protection purposes. And he had been asleep right beside that gun at

               the time the police entered the residence. When Detective Walters entered the

               bedroom, Mrs. Root, you make a good argument, the defendant is at the end of

               the bed. He is standing up. His arms are up. But, again, he could easily jump

               across that bed and grab that gun. That gun is still immediately accessible at that

               point in time. And it is just a case where, in terms of, I simply cannot throw

               common sense out the window. Common sense to this Court dictates that that gun

               was immediately accessible to the defendant.”



                                                  -4­
¶ 10           On September 17, 2015, defendant filed a posttrial motion, arguing the trial court

erred in finding him guilty of armed violence because the weapon in question was not

immediately accessible to him at the time of his encounter with the police.

¶ 11           On October 14, 2015, the trial court denied defendant’s posttrial motion and

sentenced defendant to concurrent 16-year prison sentences for defendant’s two armed violence

convictions.

¶ 12           This appeal followed.

¶ 13                                     II. ANALYSIS

¶ 14                                   A. Armed Violence

¶ 15           We first address defendant’s argument regarding his armed violence convictions.

Section 33A-2(a)(1) of the Criminal Code of 2012 (720 ILCS 5/33A-2(a) (West 2014)) states:

“A person commits armed violence when, while armed with a dangerous weapon, he commits

any felony defined by Illinois Law, except [certain excluded offenses].” According to the statute,

a person is considered “armed with a dangerous weapon” when “he or she carries on or about his

or her person or is otherwise armed with a Category I, Category II, or Category III weapon.” 720

ILCS 5/33A-1(c)(1) (West 2014). Our supreme court has interpreted the meaning of “otherwise

armed” as follows:

                      “A felon with a weapon at his or her disposal is forced to make a

               spontaneous and often instantaneous decision to kill without time to reflect on the

               use of such deadly force. [Citation.] Without a weapon at hand, the felon is not

               faced with such a deadly decision. Hence, we have the deterrent purpose of the

               armed violence statute. Thus, for this purpose to be served, it would be necessary

               that the defendant have some type of immediate access to or timely control over



                                               -5­
               the weapon.” (Emphases in original.) People v. Condon, 148 Ill. 2d 96, 109-10,

               592 N.E.2d 951, 958 (1992).

¶ 16           Although defendant was found in a bedroom with a loaded rifle, he argues the

trial court erred in finding he was guilty of armed violence because the rifle was not immediately

accessible to him at the moment the police entered his bedroom because he was 10 feet from the

rifle, and it was blocked by the bed. Defendant argues the trial court erred by considering

whether the rifle was immediately accessible to defendant when the police entered the residence

prior to seeing defendant.

¶ 17           Defendant cites this court’s opinion in People v. Neylon, 327 Ill. App. 3d 300, 762
N.E.2d 1127 (2002), as authority for the proposition that the trial court cannot look back in time

before the police officer encountered defendant to determine if a weapon was immediately

accessible. Before discussing this court’s decision in Neylon, a brief review of our supreme

court’s prior decisions on this issue is necessary.

¶ 18           In Condon, the police executed a search warrant at the defendant’s home.

Defendant was in the kitchen. Firearms were found in the house but none were found in the

kitchen or on defendant’s person. Condon, 148 Ill. 2d at 110. According to the supreme court,

the defendant could not have used the guns as they were too far removed from his location in the

kitchen. Condon, 148 Ill. 2d at 110. The court noted “[t]he intended purpose of the armed

violence statute is to deter felons from using dangerous weapons so as to avoid the deadly

consequences which might result if the felony victim resists. [Citation.] That deterrent purpose is

not served under the circumstances of this case.” (Emphasis added.) Condon, 148 Ill. 2d at 109.

The supreme court noted:

               “Were we to find the presence of guns in the house with the cocaine enough to



                                                -6­
              violate the armed violence statute, such a finding would be contrary to the

              purpose for which the statute was enacted. Rather, we find that defendant would

              have had to carry a weapon on his person or alternatively to have had ‘immediate

              access to’ or ‘timely control over’ a weapon when the police entered to have been

              ‘otherwise armed’ for purposes of the statute.” (Emphasis added.) Condon, 148
Ill. 2d at 110.

¶ 19          In People v. Harre, 155 Ill. 2d 392, 394, 614 N.E.2d 1235, 1236-37 (1993), after

executing a search warrant on an isolated home in the country, seizing over 20,000 grams of

cannabis, and arresting two of the home’s occupants, police officers maintained a watch outside

the home for defendant and his cousin, who the police learned were expected to be returning to

the house.

¶ 20          The driveway to the house was approximately 500 feet long and was gated

halfway to the house. At approximately 1:25 a.m., two officers saw a car rapidly approaching the

gate. The car stopped at the gate. The officers then heard a car door open and close and the gate

being opened. The car then continued up the driveway. Harre, 155 Ill. 2d at 394.

              “As the car approached the house, defendant was observed riding on the

              passenger-side hood of the car, with his legs dangling between the passenger door

              and the wheel well. Defendant jumped down off the hood and took two steps

              towards the rear of the car until he was next to the slightly more than half-opened

              window of the passenger-side door. An officer, with weapon drawn, then

              identified himself and instructed defendant to return to the hood of the car and

              place his hands there.” Harre, 155 Ill. 2d at 394-95.

On the front seat of the vehicle, the police found a .22-caliber pistol and a .22-caliber rifle.



                                              -7­
Harre, 155 Ill. 2d at 395. The police also seized two garbage bags of cannabis from the car.


Harre, 155 Ill. 2d at 395.


¶ 21             Defendant was found guilty of armed violence. The supreme court noted “[t]he


jury’s factual determination that defendant was armed was supported by the testimony of two


officers that the weapons on the front seat of the car were within defendant’s immediate reach as


defendant stood next to the car door and partially opened car window.” Harre, 155 Ill. 2d at 396.


However, the appellate court found defendant could not have reached the firearms. Harre, 155
Ill. 2d at 396. Our supreme court found the appellate court erred in substituting its judgment for


that of the jurors. 


¶ 22             The supreme court distinguished the situation in Harre from Condon. In Condon, 


the State had no evidence the defendant displayed or showed a gun during any drug delivery.


Harre, 155 Ill. 2d at 400 (citing Condon, 148 Ill. 2d at 110). The court stated:


                 “[T]he evidence here, although circumstantial, clearly supported the inference that

                 defendant had moments before his apprehension been riding in the car on his way

                 to a drug delivery with a weapon inches from his grasp. Such circumstantial

                 evidence was not so clearly unreasonable, improbable, or unsatisfactory that no

                 rational trier of fact could have found beyond a reasonable doubt that defendant

                 had immediate access to or timely control over such weapons while riding in the

                 car enroute to the delivery of the cannabis. [Citation.] Thus again in contrast to

                 Condon, the evidence supported the jury’s finding that defendant had immediate

                 access to and control over the weapons during the course of the underlying felony.

                        Finally, defendant had taken two steps toward the car door and was

                 parallel to it when stopped by the officer’s announcement. Thus, defendant was



                                                -8­
               moving towards his weapons and was only a moment from opening the car door,

               which would have removed any possible remaining obstruction to defendant’s

               unfettered access to and unrestricted control over such weapons. Defendant

               argues that because he did not foolishly attempt to open the door or reach through

               the window in face of the officer’s drawn weapon, he was not guilty of armed

               violence. However, the determination of whether a defendant is armed is not

               made at the moment of arrest. Rather, armed violence occurs if a defendant

               commits a felony while having on or about his person a dangerous weapon or if a

               defendant is otherwise armed. We would completely eviscerate the deterrent

               purpose of the armed violence statute if we were to require police officers to wait

               to announce their presence and effect an arrest until a defendant’s access and

               control over a readily available weapon had ripened into the temptation to take

               actual physical possession, which would invite rather than deter violence.”

               (Emphases in original and added.) Harre, 155 Ill. 2d at 400-01.

In Harre, the supreme court made clear the time frame to be looked at in determining whether a

defendant had immediate access to a weapon was not simply the moment a police officer

actually encountered a defendant. However, the supreme court did not specify the scope of time

to be considered.

¶ 23           In People v. Smith, 191 Ill. 2d 408, 732 N.E.2d 513 (2000), the defendant dropped

a handgun out of his apartment window while police officers were approaching his apartment

building to execute a search warrant on his apartment. The police officers saw defendant drop

the gun out of the window. The gun landed on the roof of the building’s porch and slid off the

roof to the ground. Smith, 191 Ill. 2d at 410. Based on these facts, defendant was not in a ground­



                                               -9­
floor apartment. After entering the defendant’s apartment, the police found cocaine and cannabis

in the apartment’s living room. They found the defendant in a bedroom near a window. Smith,
191 Ill. 2d at 410. The trial court found defendant guilty of armed violence. Smith, 191 Ill. 2d at

410. 


¶ 24            The supreme court reversed the conviction after analyzing its prior opinions in 


Condon and Harre. According to the majority opinion, the court found the deterrent purpose of


the statute was not served in Condon based on the facts in that case.


                “As in the instant case, the police in Condon executed a search warrant to seize

                illegal drugs located in the defendant’s residence. When police entered the

                residence, Condon was standing in the apartment with no weapon on or about his

                person. Although numerous guns were found elsewhere in the residence, we held

                that Condon’s conviction for armed violence could not be sustained because he

                did not have ‘ “immediate access to” or “timely control over” a weapon when the

                police entered.’ ” (Emphasis added.) Smith, 191 Ill. 2d at 412 (quoting Condon,
148 Ill. 2d at 110).

The majority then distinguished the situation in Harre from the situation in Condon. According

to the court:

                “[I]n [Harre], we affirmed the armed violence conviction of a defendant who was

                apprehended by police during a drug raid as he made a move toward his car,

                which contained two guns. In our opinion in Harre, we noted that at the time

                police confronted the defendant in Condon, Condon did not have the ‘intent and

                capability to maintain control and possesion’ of the weapons, while Harre clearly

                did.” Smith, 191 Ill. 2d at 412 (quoting Harre, 155 Ill. 2d at 399).



                                                - 10 ­
Applying the reasoning from Condon and Harre to the facts before it, the majority concluded the

defendant did not commit the offense of armed violence, stating:

              “Defendant did not have ‘ “immediate access to” or “timely control over” a

              weapon when the police entered’ (Condon, 148 Ill. 2d at 110), because he

              dropped the gun out of the window as soon as he became aware that police were

              approaching. For this same reason, defendant also did not have the ‘intent and

              capability to maintain control and possession’ of the weapon, as this court has

              required. Harre, 155 Ill. 2d at 399-401. Permitting an armed violence conviction

              to stand against a felon such as defendant, who exhibited no propensity to

              violence and dropped the unloaded gun out of the window as the police

              approached his apartment to search for drugs, would not serve, but rather would

              frustrate, the statute’s purpose of deterring criminals from involving themselves

              and others in potentially deadly situations.” (Emphasis added.) Smith, 191 Ill. 2d

              at 412-13.

¶ 25          Justice McMorrow filed a partial concurrence and partial dissent in Smith, which

was joined by two other justices. Justice McMorrow wrote that the majority’s opinion overruled,

sub silentio, the supreme court’s decision in Harre. Smith, 191 Ill. 2d at 419 (McMorrow, J.,

concurring in part and dissenting in part, joined by Miller and Freeman, JJ.). After summarizing

the facts in Harre, Justice McMorrow stated:

                      “This court in Harre determined that the defendant was guilty of armed

              violence. This result was based on two conclusions. First, the evidence showed

              that the defendant was ‘armed,’ for purposes of the armed violence statute, based

              on the police officers’ lay opinion testimony that the weapons on the front seat of



                                               - 11 ­
               the car were within the defendant’s immediate reach as the defendant stood next

               to the car door and partially opened car window. Second, and more important for

               purposes of this case, the court determined that the defendant was guilty of armed

               violence because ‘the determination of whether a defendant is armed is not made

               at the moment of arrest.’ (Emphasis added.) [Citation.] ***

                      The majority errs, in the instant case, when it emphasizes the fact that the

               defendant was not armed at the time of his arrest. As Harre, which postdates

               Condon, makes absolutely clear, the only question that must be answered under

               the armed violence statute is whether the defendant was armed at the time of the

               commission of the felony. In the case at bar, the police officer’s testimony that he

               saw the defendant throwing the gun out of the window clearly established that the

               defendant was armed during the commission of the possession offense. As in

               Harre, the defendant in this case had, ‘moments before his apprehension,’ been

               armed with a handgun and in possession of a controlled substance. The majority’s

               decision is thus at odds with, and indeed overrules, Harre.” Smith, 191 Ill. 2d at

               419-20.

¶ 26           We do not agree the majority opinion overruled, sub silentio, the supreme court’s

decision in Harre as stated by Justice McMorrow in her partial dissent and partial concurrence. It

is first important to note Justice McMorrow’s partial dissent is based in large part on the faulty

premise that the majority in Smith held the moment of a defendant’s arrest was the only relevant

moment in determining whether a defendant could be guilty of armed violence. This is incorrect.

The majority’s focus was on the time the police entered the defendant’s apartment to execute the

search warrant, not the moment the defendant was arrested. This was the standard stated by the



                                              - 12 ­
supreme court in Condon.

¶ 27           From our review of Condon and Harre, Harre did not broaden the time frame to

be considered with regard to a defendant inside a home during the execution of a search warrant.

The language from Harre relied upon by Justice McMorrow was in response to Harre’s

argument that he was not guilty of armed violence “because he did not foolishly attempt to open

the door or reach through the window in face of the officer’s drawn weapon.” It appears the

supreme court in Harre was simply restating its prior holding in Condon in the context of a street

encounter by police officers.

¶ 28           Finally, the majority in Smith did not overrule, sub silentio, Harre unless Harre

overruled, sub silentio, Condon. From our review of these cases, neither of these things

happened. The majority in Smith simply relied on the analysis the supreme court applied in

Condon, which, like Smith, involved a defendant inside a house during the execution of a search

warrant. Based on the supreme court’s analysis in Condon, the defendant in Smith could not have

been guilty of armed violence because the defendant did not have immediate access to a weapon

either when the police entered his apartment or at any point while the police were in the

apartment.

¶ 29           This brings us back to defendant’s reliance on this court’s decision in Neylon. In

Neylon, the defendant was arrested outside his house after the police received a “shots fired”

report. Neylon, 327 Ill. App. 3d at 303. After defendant’s arrest, the police found a .38-caliber

pistol inside the house in a bedroom closet. Neylon, 327 Ill. App. 3d at 303. The defendant

argued his armed violence (armed with a firearm) conviction should be reversed because the

State did not prove him guilty beyond a reasonable doubt. Pursuant to Condon, this court noted

that a defendant must be personally armed or have immediate access to or timely control over a



                                              - 13 ­
weapon. Neylon, 327 Ill. App. 3d at 308 (citing Condon, 148 Ill. 2d at 110). Neylon does not

reflect the State presented any evidence about when the defendant was last personally armed or

had immediate access to the weapon found in the house.

¶ 30           This court also distinguished the facts in Neylon from the situation in Harre

because of the defendant’s accessibility to the weapon in Harre both at the moment he

encountered the police and in the moments leading up to the encounter. According to this court’s

analysis in Neylon:

                      “In this case it is true the gun was not immediately accessible to

               defendant. When he was arrested outside the house, the gun was in the house, in a

               closet and unloaded. The ammunition was not kept with the gun. Even if there

               were evidence defendant had been in the house minutes before his arrest, the gun

               was still not immediately accessible to him unless he were standing next to the

               open closet door and the gun were loaded. Under the facts of this case, the

               precedent of Smith suggests the danger the armed violence statute seeks to curb

               was not present and the evidence was not sufficient to support a conviction for

               armed violence (possession of a firearm).” Neylon, 327 Ill. App. 3d at 309.

We note Condon required this same result.

¶ 31           This court’s analysis reversing the defendant’s armed violence conviction could

have ended at that point. However, the majority went on to address Justice McMorrow’s partial

concurrence and partial dissent in Smith, stating it agreed with Justice McMorrow’s criticism that

the majority decision in that case overruled, sub silentio, Harre’s holding that the court is not

limited to looking at the moment of arrest to determine whether a defendant is armed. Neylon,
327 Ill. App. 3d at 309-10. Considering the factual situation in Neylon did not involve the



                                              - 14 ­
execution of a search warrant, the justices in the majority in Neylon had no reason to analyze

whether Justice McMorrow’s bold assertion in her partial concurrence and partial dissent, which

was joined by Justice Miller and Justice Freeman, was accurate. However, the facts and

arguments in this case require this court to further analyze Justice McMorrow’s reasoning and

this court’s assessment of her criticism.

¶ 32           As explained earlier, Justice McMorrow’s analysis was based on a false premise

because the majority in Smith did not hold that a court should only look at the moment of arrest

to determine whether a defendant is armed. Instead, Smith merely followed the precedent

established in Condon that it could look back to the moment the police entered the residence

while executing the search warrant, not just the moment the police physically encountered or

arrested the defendant.

¶ 33           In this case, like Condon and Smith, the police were executing a search warrant on

defendant’s home. Contrary to defendant’s suggestion, the question before this court is not

whether the rifle was immediately accessible to defendant when the police officer opened the

bedroom door. Instead, the question is whether the State established beyond a reasonable doubt

that the rifle was immediately accessible to defendant after the police entered his home.

¶ 34           This court will not reverse the trial court’s determination defendant was guilty of

armed violence unless the evidence, when “viewed in a light most favorable to the State, was so

palpably contrary to the verdict, so unreasonable, improbable, or unsatisfactory as to create a

reasonable doubt of the defendant’s guilt.” Harre, 155 Ill. 2d at 397-98. Based on the evidence in

this case, the trial court did not err in finding defendant guilty of armed violence.

¶ 35           The evidence supports a reasonable inference the rifle in the bedroom was

immediately accessible to defendant during the period between the police officers entering the



                                                - 15 ­
home and opening the bedroom door. Lofton told the police defendant slept on the same side of

the bed as the rifle. He was still in bed when Lofton got up that morning to let their dog out.

When Walter opened the door to the bedroom, defendant was standing naked with his hands up

in the air. Based on this evidence, the trial court could have reasonably inferred defendant heard

the police entering the house and got up from the bed in a manner making the rifle immediately

accessible. Further, after Walter opened the bedroom door and ordered defendant to get on the

ground, defendant instead laid down on the bed, decreasing the distance between the rifle and

defendant. Defendant did not tell Walter anything about the rifle in the bedroom.

¶ 36           We will not substitute our judgment for that of the trier of fact, and we will not

reverse a trial court’s judgment if any rational trier of fact could have reached the conclusion

below, considering all of the evidence in the light most favorable to the prosecution. Harre, 155
Ill. 2d at 398. As a result, we affirm the trial court’s determination the State proved defendant

guilty of armed violence beyond a reasonable doubt.

¶ 37                                        B. Fines

¶ 38           We next address defendant’s argument the circuit clerk improperly imposed

several fines on defendant. Defendant argues these fines should be vacated. Citing People v.

Daily, 2016 IL App (4th) 150588, ¶ 30, 74 N.E.3d 15, the State concedes the following circuit

clerk imposed fines should be vacated: $15 state police operations assessment (People v.

Millsap, 2012 IL App (4th) 110668, ¶ 31, 979 N.E.2d 1030); $5 drug court assessment, which

includes the $0.25 “Clerk Op Deduction” (People v. Carter, 2016 IL App (3d) 140196, ¶ 52, 62
N.E.3d 267); $50 court finance assessment (People v. Smith, 2014 IL App (4th) 121118, ¶ 54,

18 N.E.3d 912); $5 youth diversion assessment (People v. Jernigan, 2014 IL App (4th) 130524,

¶ 45, 23 N.E.3d 650); $30 child advocacy assessment, which includes $1.50 of the $12 “Clerk



                                              - 16 ­
Op Add-Ons” (People v. Jones, 397 Ill. App. 3d 651, 660, 921 N.E.2d 768, 775 (2009)); $10 for

“Nonstandard” assessment, which includes $0.50 of the $12 “Clerk Op Add-Ons” (People v.

Williams, 2013 IL App (4th) 120313, ¶ 19, 991 N.E.2d 914); $10 medical assessment (People v.

LaRue, 2014 IL App (4th) 120595, ¶ 57, 10 N.E.3d 959); $10 anti-crime assessment (Jernigan,

2014 IL App (4th) 130524, ¶ 48); $160 lump-sum surcharge (People v. Warren, 2016 IL App

(4th) 120721-B, ¶¶ 129, 131, 55 N.E.3d 117); $100 violent crime victims assistance assessment

(Warren, 2016 IL App (4th) 120721-B, ¶ 142); $30 juvenile records expungement assessment

(total of $10 of the $12 “Clerk Op Add-Ons”, $10 of the $70 state’s attorney assessment, and

$10 state police services assessment) (Carter, 2016 IL App (3d) 140196, ¶¶ 53-54); and $15

Court Appointed Special Advocates assessment (55 ILCS 5/5-1101(f-10) (West 2014)). We

accept the State’s concession.

¶ 39                                   III. CONCLUSION

¶ 40           For the reasons stated, we affirm defendant’s convictions but remand with

directions for the trial court to vacate the fines improperly imposed by the circuit clerk. As part

of our judgment, we award the State its $75 statutory assessment against defendant as costs of

this appeal. 55 ILCS 5/4-2002(a) (West 2016).

¶ 41           Affirmed as modified.
¶ 42           Cause remanded with directions.




                                              - 17 ­